     Case 2:19-cv-02211-JAM-AC Document 22 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DAVID EARL GRANDERSON,                          No. 2:19-cv-2211 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14       CALIFORNIA CORRECTIONS AND
         REHABILITATIONS, et al.,
15
                         Defendant.
16

17

18           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

19   action filed pursuant to 42 U.S.C. § 1983. By order filed June 29, 2021, this case was referred to

20   the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed for a period

21   of 120 days. ECF No. 20. That order provided defendant the opportunity to request opting out of

22   the ADR Project based on a good faith belief that a settlement conference would be a waste of

23   resources. Id. at 2. Defendant has now filed a notice stating that he is opting out of the Post-

24   Screening ADR Project. ECF No. 2. Defendant’s notice will be construed as a request, and the

25   request will be granted.1

26   1
       Counsel for defendant is advised that in the future, they must move to opt out of the Post-
27   Screening ADR Project, and any such motions should affirm that counsel has taken all the steps
     outlined in the order referring the case to the Post-Screening ADR Project, including conferring
28   with their supervisor.
                                                         1
     Case 2:19-cv-02211-JAM-AC Document 22 Filed 07/30/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Defendant’s request to opt out of the Post-Screening ADR Project, ECF No. 21, is
 3   GRANTED.
 4          2. The stay of this action, commencing June 29, 2021, ECF No. 20, is LIFTED.
 5          3. Within twenty-one days of the filing of this order, defendant shall file a response to
 6   the complaint.
 7   DATED: July 30, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
